Citation Nr: 1747455	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the RO in Little Rock, Arkansas.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in May 2015.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A preexisting left ear hearing loss disability was noted on the Veteran's examination for entrance into service and competent medical evidence does not establish an increase in severity during active duty service.

2.  Right ear hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for bilateral hearing loss as the was incurred and/or aggravated due to noise exposure during active duty service.  The Veteran testified in March 2014 that his active service duties and military training exposed him to acoustic trauma which worsened his preexisting left ear hearing loss and led to the onset of right ear hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

As an initial matter, the Board finds that the record establishes a current bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss was demonstrated at audiograms performed during VA audiological examinations in May 2010 and July 2015.  Bilateral hearing loss is also documented in the Veteran's VA treatment records and in his statements and testimony to VA.  

The Veteran entered active duty service in March 1969 and the examination for enlistment specifically notes the presence of a preexisting left ear hearing defect. The enlistment audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
X
35
LEFT
-10
-10
-5
X
45

This audiogram demonstrates a hearing loss for VA purposes in the left ear and normal hearing in the right ear.  

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The March 1969 enlistment examination clearly documents the presence of a left ear hearing loss disability for VA purposes and the presumption of soundness is not for application.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

The Board must now determine whether the Veteran's preexisting left ear hearing loss disability was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

The record does not establish that the Veteran's left ear hearing loss underwent an increase in severity during active duty.  Service records are negative for any complaints or treatment of hearing loss and the Veteran consistently denied experiencing any loss of hearing at examinations during service.  A tri-annual examination of the Veteran's hearing in June 1970 showed worsening hearing in the high frequencies of the right ear, but left ear hearing at 4000 Hz was the same as that noted at enlistment.  At separation, the Veteran's hearing was bilaterally normal, without evidence of a hearing loss disability in either ear.  The separation audiogram measures pure tone thresholds as:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
30
LEFT
0
0
5
X
35

There are also no post-service complaints of hearing loss documented in the record until March 1999, almost 30 years after discharge, when the Veteran was seen at the North Little Rock VA Medical Center (VAMC) for hearing loss.  At that time, he reported experiencing gradual hearing loss for the past 12 to 15 years and obtaining hearing aids from a private doctor.  The history provided by the Veteran to his VA physician dates the onset of his hearing loss to approximately 1984 and more than a decade after service.  The July 2015 VA examiner also provided an opinion against the claim finding that the Veteran's preexisting hearing loss was not aggravated as a result of service.  The examiner's opinion was based on review of the service and post-service records and a finding that the Veteran did not experience an in-service permanent hearing threshold shift, a significant decrease in hearing, or a worsening of the preexisting hearing loss while in service.  The July 2015 VA examiner also considered the statements of the Veteran and his wife that his hearing loss worsened after service, but the examiner found the objective medical evidence was most persuasive regarding any aggravation of the preexisting disability.  The Board must therefore conclude that the weight of the evidence is against a finding that the Veteran's preexisting left ear hearing loss disability was aggravated during active military service and service connection for this condition is denied.

The Board must now determine whether service connection is warranted for right ear hearing loss.  The Veteran's right ear manifested some high frequency hearing loss at the March 1969 enlistment examination, but the loss was not of sufficient severity to meet the criteria for a disability for VA purposes.  Thus, the Board will proceed with a direct service connection analysis and need not address whether a preexisting condition was aggravated by active duty.  

As noted above, the medical evidence of record establishes that a current right ear hearing loss disability is demonstrated.  The Board also finds that an in-service injury is present.  The Veteran's service records show that he served as a cook, but his statements to VA describe noise exposure associated with the proximity of the mess hall to an air strip, as well as loud noises from firearm training.  The Board will resolve any doubt in the Veteran's favor and finds that in-service noise exposure is present and the second element of service connection is established. 

Regarding the third element of service connection, a nexus between the Veteran's current hearing loss and the in-service injury, service records do not indicate such a link.  As noted above, service records are entirely negative for complaints or treatment related to the Veteran's hearing or ears.  The June 1970 tri-annual examination showed some hearing loss in the right ear at 4000 Hz, but hearing was bilaterally normal at the December 1970 separation examination six months later.  The Veteran also specifically denied experiencing any hearing or ear problems on the accompanying report of medical history.  There is also no objective evidence of right ear hearing loss until many years after service, when the Veteran dated the onset of hearing problems to 1984 during a March 1999 evaluation at the VAMC. Due to the lack of evidence demonstrating the presence of a hearing loss disability until more than a decade after service, the Board cannot conclude that it manifested to a compensable degree within a year following separation to allow for service connection on a presumptive basis in accordance with 38 C.F.R. §§ 3.307 and 3.309.  Additionally, the absence of any clinical evidence for many years after service is a factor the Board considers when determining whether the evidence supports a finding that hearing loss is etiologically related to active military service.  

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have associated his hearing loss with active duty service, and the Veteran has never reported a history of hearing loss during service while receiving VA treatment.  In fact, the only medical opinion addressing the etiology of the claimed condition is that of the May 2010 VA examiner which weighs against the claim.  The May 2010 VA examiner provided an opinion against service connection on a direct basis, noting that the December 1970 separation examination did not indicate a change in the Veteran's hearing thresholds during military service.  The examiner considered the Veteran's reports of noise exposure during service, as well as the Veteran's post-service noise exposure.  

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss a chronic disease listed in 38 C.F.R. § 3.309(a) (as an organic disease of the nervous system) and reports of a continuity of symptoms can support the claim under 38 C.F.R. § 3.303(b).  Id.  The Veteran testified that he experienced hearing loss in service that continued to progress after discharge.  The Veteran's wife also testified that she observed a noticeable decrease in the Veteran's hearing upon his return from active service.  The Veteran and his wife are competent to report the symptoms they observe, but the Board finds the credibility of these statements is reduced based on contradictory medical and lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The lay history provided by the Veteran and his wife regarding a continuity of symptoms since service is contradicted by the contents of the service records.  These records are negative for complaints of hearing loss during service, document normal hearing at separation, and include the Veteran's specific denial of hearing loss on the December 1970 separation report of medical history.  The Veteran also dated the onset of his hearing loss to approximately 1984, almost 15 years after service, when evaluated at the VAMC in March 1999.  He did not give a history of hearing loss during service at that time; in fact, the Veteran has only reported experiencing hearing loss in service in connection with his claim for VA benefits.  The Board finds that the earlier lay statements, given in the context of contemporaneous medical treatment during and after service, are more credible than those provided decades later in support of a claim for compensation.  The credibility of the lay statements is therefore reduced and is outweighed by the competent medical evidence weighing against service connection. 

The Board has also considered the statements of the Veteran and his wife connecting his current hearing loss to service, but as lay people, they are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran and his wife are competent to testify as to observable symptoms, but finds that their opinions as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, the lay statements linking the Veteran's current hearing disabilities to service do not support the claims.  

In sum, although some of the elements of service connection are present in this case, the evidence weighs against a finding that the Veteran's left ear disability was aggravated during service or that a nexus exists between the right ear hearing loss disability and service.  The Board has considered the Veteran's reported continuity of symptomatology and history of hearing loss, but concludes that these statements are of reduced credibility.  In light of the above, the Board finds that the weight of the competent evidence is against a finding that the Veteran's hearing loss was incurred or aggravated during active military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
M. H. Hawley 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


